Broyles, C. J.
1. The ground of the motion for a new trial complaining of the admission of certain testimony of a named witness is not complete and understandable within itself. Furthermore, substantially the same evidence was elicited from another witness' without any objections from the defendant.
2. The evidence connecting the accused with the offense charged was not wholly circumstantial, and the court, therefore, did not err in failing to charge the law of circumstantial evidence, it not appearing that a written request for such a charge was made.
3. It is never error for the court to refuse to give a charge that is orally requested only. A written request must be presented.
4. The verdict was authorized by the evidence. The case is distinguished by its particular facts from the cases cited in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.